Exhibit 10.42

 

LEASE EXTENSION AGREEMENT #5

 

THIS Agreement is made as of the 12th day of December 2007 by and between UFP
Technologies, Inc. a Delaware Corporation (hereinafter referred to as TENANT)
and 1225 National, LLC, an Illinois limited liability company (hereinafter
referred to as “LANDLORD”).

 

WITNESSETH:

 

WHEREAS, under a lease dated April 7, 1999, Rothbart Realty Company, as agent
for the Beneficiaries of Cole Taylor Bank, not personally but as Trustee under
the Trust Agreement dated the 2nd day of May, 1978 and known as Trust Number U/T
78-1329  leased to TENANT the premises commonly known as 1225 National, in
Addison, Illinois (hereinafter referred to as the “PREMISES”), under certain
terms, covenants, conditions and agreements (hereinafter referred to as “LEASE”)
and said LEASE is still in full force and effect either under its original terms
thereof, or by virtue of one or more amendments and/or extensions to the LEASE
as hereinafter recited; and

 

WHEREAS, under a Lease Extension Agreement #1 dated February 20, 2002;  a Lease
Extension Agreement #2 dated January 7, 2003; a Lease Extension Agreement #3
dated December 22, 2003; and a Lease Extension Agreement #4 dated January 4,
2006, Rothbart Realty Company as agent for the Beneficiaries of Cole Taylor
Bank, not personally but as Trustee under the Trust Agreement dated the 2nd day
of May, 1978 and known as Trust Number U/T 78-1329  and TENANT extended the Term
of the LEASE, under certain terms, covenants, conditions and agreements
(collectively, hereinafter referred to as “Lease Extension Agreements”); and

 

WHEREAS, by an assignment dated November 1, 2007, Rothbart Realty Company as
agent for the Beneficiaries of Chicago Title Land Trust as successor trustee of
Cole Taylor Bank, not personally but as Trustee under the Trust Agreement dated
the 2nd day of May, 1978 and known as Trust Number U/T 78-1329  assigned all
their right title, and interest in the LEASE and Lease Extension Agreements to
1225 National, LLC, an Illinois limited liability company (herein after referred
to as “Assignee-Landlord”) which assignment shall hereinafter be referred to as
“ Landlord Assignment”. Both the Assignor-Landlord and the Assignee-Landlord
individually or collectively shall be referred to as “LANDLORD”; and

 

WHEREAS, the LEASE, Lease Extension Agreements, Assignment, and this Lease
Extension Agreement #5 are all incorporated herein and shall collectively
hereinafter be referred to as “REVISED LEASE”; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, LANDLORD, and TENANT desire to herein make certain modifications,
amendments and additions to the REVISED LEASE.

 

NOW, THEREFORE, LANDLORD and TENANT, in consideration of the mutual covenants
and agreements herein contained, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged by each of the parties
intending hereto to be legally bound hereby, covenant and agree that this
REVISED LEASE shall provide as follows:

 

1.             The above recitals are hereby incorporated into this Agreement;

 

2.             The following modifications, amendments and additions are made to
the REVISED LEASE:

 

(A)          The Term of this REVISED LEASE is hereby extended for an extended
Term beginning on July 1, 2008 and terminating on June 30, 2010 (hereinafter
referred to as “Extended Term”).

 

(B)           The monthly Base Rent during this Extended Term shall be as
follows:

 

From: July 1, 2008

 

To: June 30, 2009

 

$

90,360.00

 

Annualized

 

 

 

 

 

$

7,530.00

 

Monthly

 

 

 

 

 

 

 

 

 

From: July 1, 2009

 

To: June 30, 2010

 

$

92,616.00

 

Annualized

 

 

 

 

 

$

7,718.00

 

Monthly

 

 

(C)           The Option to Extend as set forth in Section 2(D) of Lease
Extension Agreement #4 shall be deleted in its entirety.

 

(D)          TENANT shall have an option (“Option”) exercisable by written
notice to LANDLORD given no later than December 31, 2009 time being of the
essence for the giving of such notice to extend the Term of this REVISED LEASE
for an extended Term beginning on July 1, 2010 and terminating on June 30, 2012.

 

In the event TENANT so exercises this Option, the Annual Base Rent for each year
of the Extension Term shall be the prevailing Fair Market Rent or an agreed to
Base Rent, but in no event less than the Annual Base Rent of Ninety-Two Thousand
Six Hundred Sixteen Dollars ($92,616.00) and the Base Rent for each succeeding
year shall be increased by two point five percent (2.5%). In the event said
agreement as to the Second Extension Term’s Base Rent is not obtained by
March 1, 2010, then the matter shall be determined by arbitration according to
the Illinois Arbitration Statute, and the expense of the arbitration shall be
share equally by the parties.

 

2

--------------------------------------------------------------------------------


 

One-Twelfth (1/12th) of the adjusted Base Rent as determined in the foregoing
shall be the Monthly Base Rent, but in no event shall the adjusted Monthly Base
Rent be less than the Monthly Base Rent or adjusted Monthly Base Rent in the
immediately preceding month.

 

It shall be a condition of TENANT’S right to exercise this Option that TENANT is
in substantial with all the terms and conditions of this REVISED LEASE both at
the time of TENANT’S exercise of this Option and at the time the Option Term is
scheduled to Commence. This condition may be waived by LANDLORD at its sole
discretion and may not be used by TENANT as a means to negate the effectiveness
of TENANT’S exercise of this Option. Except as provided in Section 16 of the
LEASE, TENANT hereby acknowledges that the within Option shall not be
transferred or assigned.

 

(E)           An electronically transmitted facsimile copy of an original
signature shall be deemed valid and binding, and shall have the same legal
effect as manually executed original.

 

(F)           TENANT represents that TENANT has dealt directly with and only
with Rothbart Realty Company as broker in connection with this REVISED LEASE and
TENANT and LANDLORD each agree to indemnify and hold the other harmless from all
claims or demands of any other broker or brokers for any commission alleged to
be due such broker or brokers in connection with either party participating in
the negotiation of this REVISED LEASE. The Principals of Rothbart Realty Company
has an ownership interest in the PROPERTY, which is the subject matter of this
REVISED LEASE.

 

(G)           So long as TENANT is not in default, during the Term of this
REVISED LEASE, TENANT shall have an option to terminate this REVISED LEASE
(hereinafter referred to as “Termination Option”) effective at any time after
February 28, 2008  This Termination Option is granted subject to the following
terms and conditions:

 

(i) TENANT shall give LANDLORD at least Two Hundred Ten (210) Days prior
irrevocable written notice as to TENANT’S election to terminate this REVISED
LEASE (hereinafter referred to as “Tenant’s Notice”) time being of the essence
for the giving of such termination notice; provided, that TENANT may only
terminate this REVISED LEASE as of the last day of a month ( hereinafter
referred to as “Termination Date”);  that the Termination Date stated in
Tenant’s Notice shall not occur during the months of December, January and/or
February; and that the Termination Date shall be no less than Two Hundred Ten
(210) Days after

 

3

--------------------------------------------------------------------------------


 

Tenant’s Notice, but in no event shall the Termination Date be prior to
September 30, 2008.

 

(ii)           It shall be a condition of TENANT’S right to exercise this
Termination Option that TENANT is in compliance with all the terms and
conditions of this LEASE both at the time of TENANT’S exercise of this
Termination Option and at the Termination Date.  This condition may be waived by
LANDLORD at its sole discretion and may not be used by TENANT as a means to
negate the effectiveness of TENANT’S exercise of this Termination Option.

 

(iii)          If TENANT timely and properly exercises this Termination Option,
(i) all rent payable under this REVISED LEASE shall be paid through and
apportioned as of the Termination Date and (ii) TENANT shall surrender and
vacate the PREMISES and deliver Possession thereof to LANDLORD on or before the
Termination Date in the condition required under the REVISED LEASE, as if the
Termination Date were the original termination date of this REVISED LEASE. 
TENANT shall thereafter be relieved of all  their obligations under this REVISED
LEASE, except for those obligations accruing prior to the Termination Date or
those obligations, which by their terms expressly survive the Termination Date.

 

(v)           This Termination Option shall automatically terminate and become
null and void upon the earlier to occur of (i) the termination of TENANT’S right
to Possession of the PREMISES; (ii) the assignment by TENANT of this REVISED
LEASE, in whole or in part; (iii) the sublease by TENANT of all or any part of
the PREMISES demised under this REVISED LEASE; (iv) the recapture by LANDLORD of
any space under Section 16 of the LEASE; (v) the failure of TENANT to timely or
properly exercise this Termination Option; or (vi) TENANT is in default under
this REVISED LEASE during the period of time from the date that TENANT exercises
this Termination Option or on the Termination Date.

 

It shall be a condition of TENANT’S right to exercise this Option to Terminate
that TENANT is not in default of any of the terms and conditions of this REVISED
LEASE beyond applicable notice and cure periods both at the time of TENANT’S
exercise of such Option to Terminate and at the time such Option to Terminate
shall be effective.  This condition may be waived by LANDLORD at its sole
discretion and may not be used by TENANT as a means to negate the effectiveness
of TENANT’S exercise of its Termination Option.

 

4

--------------------------------------------------------------------------------


 

3.             All terms, covenant, conditions and agreements of this REVISED
LEASE shall remain unmodified and in full force and effect except as expressly
herein provided.

 

4.             All defined terms contained in this Lease Extension Agreement #5
shall ascribe to the definitions contained in LEASE.

 

5.             This Lease Extension Agreement #5 shall be binding if executed by
TENANT prior to January 15, 2008.

 

IN WITNESS WHEREOF, LANDLORD and TENANT have caused this Lease Extension
Agreement #5 to be duly executed as of the date and year first above-written.

 

 

LANDLORD:

 

 

1225 National, L.L.C.

an Illinois limited liability company

 

BY:

SLJ Properties, L.L.C., Manager

 

BY:

 

 

 

 

 

Gary B. Rothbart, Operating Manager

 

 

 

 

 

TENANT:

 

 

 

UFP Technologies, Inc., a Delaware Corporation

 

 

 

BY:

 /s/ Ronald J. Lataille

 

 

 

 

ATTEST

 /s/ A.J. Hagan

 

 

5

--------------------------------------------------------------------------------